Order of the Court: The petition by the Administrator of the Attorney Registration and Disciplinary Commission for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent Leonard Keith Hays, Jr., is suspended from the practice of law for one year, as recommended by the Review Board. Suspension effective October 12, 2006. Respondent Leonard Keith Hays, Jr., shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension. Thomas, C.J., and Garman, J., dissenting. Chief Justice Thomas and Justice Garman would suspend respondent from the practice of law for two years.